On- Petition to Rehear
■ Petition to-rehear has been filed in which our former opinion is assailed on two grounds: (1) That we erred in holding that defendant’s firing of the second shot was premeditated, deliberate and malicious, and (2) in not holding that the charge of the trial judge to the jury was" erroneous in certain particulars.
The entire petition is a reiteration of argument made on assignments of error before us on the original appeal." No new argument and ho new authority is pre*113sented. . The petition is clearly insufficient nnder Bnle 32, 185 Tenn. 879.
There is a lengthy re-argument of the preponderance of the evidence in regard to the defendant’s firing of the second shot. To support this re-argument analysis is made of the position of the various witnesses, their relative opportunity of seeing what occurred, their bias and prejudice, etc. Not only does petitioner fail to comply with our Buie 32, supra, but his presentation evidences a misconception of the function of this Court on appeal.
"In this court, the burden is upon the plaintiff in error to show his innocence by a preponderance of the evidence. By the verdict of the jury, approved by the trial judge, the presumption of his innocence has been removed and converted into an .adjudication of his guilt. Therefore the inquiry here is not whether he is guilty, and the investigation of the'record is not made with that in view. But the question is, Is he innocent? and the record is investigated upon an assumption of his guilt. Immaterial conflicts in the testimony of witnesses are not considered. Discrepancies in dates and distances, which are not controlling in their materiality, are disregarded. In many cases, the mere weight to be given to the testimony of witnesses, arising out of their number and general reputation, is disregarded, because these questions are all deemed to have been settled by the jury and trial judge, who saw them upon the stand.” Mahon v. State, 127 Tenn. 535, 549, 156 S. W. 458, 461.
The great weight of the evidence supports the State’s contention that while the deceased was lying on the ground, after the defendant’s woman companion had tried to lead defendant from the scene, when all danger of an assault from the deceased had passed, defendant deliberately walked over to the deceased and from a dis*114tance of two or three feet, shot him between the eyes, and from this wound he died.
Complaint is made of the statement in our former opinion that two officers were cut by the defendant with his dirk after he had killed Barr. It is insisted that he cut only one officer. Our statement is fully supported by the testimony of Officer Greer at page 113 of the transcript, where he said that the defendant, after slashing at him (Greer) several times with his knife, cut him in the hand, and the same officer testified that the defendant had previously stabbed Officer White several times in the back. The stabbing of Officer White was supported by the testimony of several other witnesses.
The remainder of the petition to rehear concerns itself with reiteration of argument that the trial judge (1) improperly charged a special request tendered by the defendant, himself, and (2) failed to charge with sufficient fullness, the right of the defendant to defend himself with arms which he was carrying unlawfully. No new argument nor authority is offered to support these points, which were among the principal assignments of error on the appeal. They were fully covered and disposed of in our former opinion, and we reaffirm our holding.
Petition denied.
All concur.'